Citation Nr: 0843099	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
April 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified before the undersigned Veteran s Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for type II 
diabetes mellitus.  Specifically, he contends that service 
connection should be presumed as due to in-service herbicide 
exposure.

The diseases which are deemed associated with herbicide 
exposure include type II diabetes mellitus.  See 38 C.F.R. § 
3.309(e) (2008); see also 38 U.S.C.A. § 1116(f) (West 2002).  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
Thus, if the record indicates the veteran served in the 
Republic of Vietnam, service connection for the veteran's 
type II diabetes mellitus is presumed.

The veteran asserts that he was assigned on Temporary Duty 
(TDY) away from his unit of assignment, the 1955th 
Communications Squadron, during the period November 1961 to 
March 1962.  During this TDY with the 1st Mobile 
Communications Group, the veteran contends he was sent on a 
classified assignment to Tan Son Nhut Airport in Saigon, 
Vietnam.  The veteran has submitted evidence indicating that 
members of the 1st Mobile Communications Group were deployed 
to Tan Son Nhut Airport during the January to June 1962 
timeframe.  However, the Board notes that there is currently 
no record of the veteran's TDY assignment to the 1st Mobile 
Communications Group, or any service or assignment to the 
Philippine Islands.

As such, based on the veteran's statements and supporting 
evidence he has submitted, a remand is necessary to attempt 
to verify the veteran's presence in the Republic of Vietnam.  
These efforts to verify the veteran's presence in the 
Republic of Vietnam should address his claimed TDY assignment 
to the 1st Mobile Communications Group and assignment to 
and/or presence at Clark Air Base in the Philippine Islands 
between November 1961 and March 1962.

Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, or other appropriate 
source, the following:

a.	The appellant's entire Official Military 
Personnel File (OMPF), including basic and 
extended service personnel records, 
administrative remarks, evaluations and orders.

b.	After the veteran's personnel file has been 
received, any morning reports for his unit 
mentioning or ruling out TDY assignments to the 
1st Mobile Communications Group or Clark Air Base 
in the Philippine Islands.

Efforts to obtain the foregoing records must 
continue until it is determined that they do not 
exist or that further attempts to obtain them would 
be futile.  The non-existence or unavailability of 
such records must be verified by each Federal 
department or agency from whom they are sought and 
this should be documented for the record. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2008).

2.	Following completion of the above, send a request to 
the U.S. Army & Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed Services 
Center for Unit Records Research (CURR)), including 
(but not necessarily limited to) a request that a 
unit history search be undertaken to attempt to 
corroborate the following:

a.	Whether unit histories of the 1955th 
Communications Squadron indicate any members of 
that unit were given TDY assignments to the 1st 
Mobile Communications Group between November 1, 
1961, and March 31, 1962.

b.	Whether the unit histories of the 1st Mobile 
Communications Group indicate that unit received 
any members of the 1955th Communications Squadron 
on TDY assignment between November 1, 1961, and 
March 31, 1962.

Efforts to obtain the foregoing records must 
continue until it is determined that they do not 
exist or that further attempts to obtain them would 
be futile.  The non-existence or unavailability of 
such records must be verified by each Federal 
department or agency from whom they are sought and 
this should be documented for the record. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) 
(2008).

3.	Contact the U.S. Department of State and any other 
appropriate sources and request the veteran's 
passport records.  Specifically, the AOJ should 
attempt to determine whether the veteran travelled to 
the Philippine Islands and/or Vietnam between 
November 1, 1961, and March 31, 1962.

4.	After completing the above, and any other development 
deemed necessary, readjudicate the veteran's claim 
based on the entirety of the evidence.  If the 
benefits sought on appeal are not granted to the 
appellant's satisfaction, he and his representative 
should be provided with a supplemental statement of 
the case.  An appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




